DETAILED ACTION

Reasons for Allowance 

The following is an examiner’s statement of reasons for allowance: Claims 1-9 are allowed.
Applicant’s arguments and/or remarks regarding currently pending independent claims 1, 8 and 9, see applicant’s remarks filed on 12/06/2021, in view of the amendments made by applicant appears to overcome the rejection.
However, upon further review and search, main Claims 1, 8 and 9, are considered allowable since when reading the claims in light of the specification, none of the references searched and of record alone or in combination disclose or suggest the combination of limitations specified in independent claims 1, 8 and 9.
Specifically, claim 1, “an image forming apparatus including a paper feeder in which an image recording medium having a first image formed on at least one a first surface or a predetermined printing surface is set, the image forming apparatus comprising: an image reader that reads, from a document placed on a document table, a second image to be formed on the other a second surface opposite the first surface or the predetermined printing surface of the image recording medium when an operation input of a user is detected; a display unit that causes a display to display the second image read by the image reader, together with a preview screen containing orientation information indicating at least an orientation of the first image or an orientation of a non-printing surface being a back side of the predetermined printing surface and the second image read by the image reader; and a direction changer that rotates an orientation of the second image by a predetermined angle when the operation input of the user is detected.” contain subject matter allowable over the prior art of record because the Examiner found neither prior art cited in its entirety, nor based on the prior art, found any motivation to combine any of said prior art which teaches, as recited in main claims 1, 8 and 9.
Further, the prior arts of record don’t disclose or suggest the features of claims 1, 8 and 9. There exists no motivation in the prior art to combine the teachings to disclose the limitations of main claim as amended.
Main Claims 8 and 9, contains the same language resulting in indication of allowable subject matter as claim 1. Therefore the reasons for indicating the allowable subject matter of base claim 8 and 9 the same as claim 1, above.
For at least the above reasons, the prior arts of the record don’t teach or suggest the combination features of independent claims 1, 8 and 9. Claims 2-7, which depend from claim 1, are patent-ably distinct from the prior arts by virtue of their dependency and further in view of the additional features recited therein.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEGUSSIE W WORKU whose telephone number is (571)272-7472. The examiner can normally be reached 6:30 am-3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy P Goddard can be reached on 571-272-7773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NEGUSSIE WORKU/Primary Examiner, Art Unit 2677